Citation Nr: 1509301	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-49 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased schedular rating for degenerative joint disease of the lumbar spine in excess of 20 percent on and after February 17, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In June 2014, the Board denied entitlement to a higher rating for service-connected back disorder in excess of 10 percent prior to February 17, 2011 and in excess of 20 percent on and after February 17, 2011.  The Board also remanded the issue of entitlement to a higher rating for left knee disorder, as well as entitlement to a higher separate rating for instability of the left knee.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2014 joint motion for partial remand (JMR), the Court vacated the Board's denial of a disability rating in excess of 20 percent for service-connected back disorder on and after February 17, 2011 and remanded the matter for compliance with the terms of the JMR.  The December 2014 JMR specifically stated that the Veteran abandoned her claim of entitlement to an increased rating for service-connected back disorder prior to February 17, 2011.  

The JMR did not disturb the Board's June 2014 remand of the increased rating claim for left knee disorder.  The Agency of Original Jurisdiction (AOJ) is referred to the June 2014 Board Remand for the action requested with respect to that issue.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As a result of the December 2014 Order of the Court, the Board has been directed to undertake action consistent with the JMR.  The December 2014 JMR indicated, in part, that the May 2012 VA examiner did not discuss the extent of which the Veteran experiences additional functional loss during periods of lumbar spine flare-ups.  Under these circumstances, outstanding pertinent treatment records and an additional VA examination report should be obtained.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent outstanding TRICARE records dated since February 2012 and VA treatment records dated since May 2013.  Associate the records with the claims file.  If no additional records are available, or exists, that should be documented.  
 
2.  Ask the Veteran and her representative to identify additional records of treatment they want VA to consider in connection with this claim.  Such records should be sought. 

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of her lumbar spine disorder.  

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of her lumbar spine disorder.

The claims file should be made available to and reviewed by the examiner, and the examiner should record the Veteran's complaints of pain and/or flare-ups.  All appropriate tests and studies should be conducted.  
The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner should discuss the limitations that the Veteran may have from painful and limited motion and from flare-ups.  Specifically, the examiner should state whether it is feasible to determine the extent of any additional functional loss during flare-ups and if so, the examiner should discuss the extent of any additional functional loss due to flare-ups.  The examiner should consider the Veteran's statement that she has monthly flare-ups that last approximately 24 to 48 hours and may require healthcare referral.      

If the examiner is unable to offer an opinion without resort to speculation, the examiner should provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




